Title: Robert Brent to Thomas Jefferson, 18 August 1815
From: Brent, Robert,Rathbone, William P.
To: Jefferson, Thomas


          Dear Sir  City of Washington Aug. 18th 1815
          Mr Wm P Rathborne of New York being on a Journey which will take him thro Charlotteville, most probably, is desirous, when in your neighbourhood of paying his respects to you—Being however a Stranger to you personally, I have ventured upon the liberty of giving him this letter of Introduction which I certainly would not presume to  do were I not well acquanted with his Character & merit—which entitles him to confidence & respect. he takes with him on his tour his amiable Lady.
          I have the honor to be
          With every Sentiment of respect & Esteem Dear Sir your Obt SerRobert Brent
        